Title: To Benjamin Franklin from Isabella Strange, 23 August 1779
From: Strange, Isabella
To: Franklin, Benjamin


August 23d 1779 paris
Mrs Strange presents Her most respectful compliments to Dr Frankland she presumes to give Him the trouble of the Inclos’d to Her Friend Mr Livingston who she supposes to be with His Namesake but where she knows not. He and His Family left St Johns Several years agoe. He was a Carpenter and Builder and if not a Soldier now will be in the same way. All Mrs Strange wishes to know is that He and His Family are well— adieu—
Mr Strange is at Versails otherwise He would have had the Honour of delivering this.
 
Addressed: A Monsieur / Monsr Frankland / passy
 